Case 1:21-cv-20061-KMM Document 22 Entered on FLSD Docket 03/08/2021 Page 1 of 15



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 21-cv-20061-KMM/LOUIS

     Abel Diaz, as the Personal
     Representative of the Estate of
     Guillermo Diaz Urquiza, deceased

     Plaintiff,

     v.

     Medtronic MiniMed, Inc., MiniMed
     Distribution Corp., Medtronic USA, Inc.,
     & Becton Dickinson and Co.

     Defendants.
     _____________________________________/

                             STIPULATED PROTECTIVE ORDER

           This cause comes before the Court on the Parties’ Joint Motion for Approval of

   Stipulated Protective Order (ECF No. 21). The Motion shows good cause for the Court’s entry

   of the Protective Order and accordingly the Motion is GRANTED and the Parties’ Stipulation is

   adopted, as follows:

           IT IS HEREBY STIPULATED AND AGREED by and between the parties to this

   action, Plaintiff Abel Diaz, as the Personal Representative of the Estate of Guillermo Diaz

   Urquiza (“Plaintiff”), Defendants Medtronic MiniMed, Inc., MiniMed Distribution Corp., and

   Medtronic USA, Inc. (collectively, “Medtronic”), and Defendant Becton, Dickinson and

   Company (“BD”) and their undersigned counsel, as follows:

   A.      “CONFIDENTIAL” MATERIALS

           1.     All materials and copies, transcriptions, or other reproductions of mate
Case 1:21-cv-20061-KMM Document 22 Entered on FLSD Docket 03/08/2021 Page 2 of 15




           2.      rials (hereinafter “The Materials”) produced in this action pursuant to the

   discovery provisions of the Federal Rules of Civil Procedure, or by order of this Court, or

   otherwise, and which the producing party believes in good faith contain, describe, identify or

   refer to personal identifying information, information subject to any applicable data privacy

   statutes and regulations (e.g., the Health Insurance Portability and Accountability Act

   (“HIPAA”) and similar statutes and regulations), or proprietary, trade secret or non-public

   financial information, shall be stamped “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER” by

   the producing party and shall be subject to the provisions of this Stipulated Protective Order. If it comes

   to a party’s attention that The Materials it designated for protection do not qualify for protection at all,

   the party must promptly notify all other parties that it is withdrawing the mistaken designation.

           3.      Counsel for a party to this action may challenge the “CONFIDENTIAL:

   SUBJECT TO PROTECTIVE ORDER” designation made by the producing party of any of The

   Materials by notifying the producing party in writing of the challenge within thirty (30) days of

   receipt of The Materials, which notice must provide a list of each document challenged (by

   Bates number) and the reason for the challenge. Before seeking any relief from the Court

   challenging such a designation, the parties will make a good faith effort to resolve any disputes

   concerning such designation. Counsel for the producing party will have fourteen (14) business

   days after receipt of the written notice within which to respond, indicating for each item

   challenged whether the designation will be withdrawn or maintained. Failure to respond within

   such time frame will constitute a withdrawal of the designation as to any of The Materials

   challenged in the notice. For any of The Materials as to which the disagreement cannot be

   informally resolved, the challenging party may, within thirty (30) days after receipt of the

   designating party’s written response, seek relief from the Court to change the designation or

   remove the challenged items from the protection of this Stipulated Protective Order. The


                                                       12
Case 1:21-cv-20061-KMM Document 22 Entered on FLSD Docket 03/08/2021 Page 3 of 15




   producing party will have the burden to show the challenged Materials warrants the designation

   they received. The challenged Materials shall remain subject to this Stipulated Protective Order

   as originally designated unless and until their status is changed by stipulation or court order.

           4.     The Materials designated “CONFIDENTIAL: SUBJECT TO PROTECTIVE

   ORDER” shall be used for purposes of this action only and for no other action or purpose

   whatsoever and shall not, without leave of this Court, be disclosed to any person or entity other

   than:

                  (a)     Court. This Court and its chambers staff and personnel;

                  (b)     Mediator. Any Mediator, Master, or Referee involved with this action

                          (who shall be informed of and agree to be bound by this Stipulated

                          Protective Order prior to receipt of The Materials);

                  (c)     Named parties and attorneys. The named parties to this action and their

                          counsel (each of whom shall have executed a copy of this Stipulated

                          Protective Order prior to their receipt of The Materials);

                  (d)     Experts and consultants. Outside experts, consultants, and copy services

                          retained in connection with this action, provided that they first shall be

                          shown and shall read a copy of this Stipulated Protective Order, and each

                          of whom shall have executed Exhibit A as set forth in Paragraph 5;

                  (e)     Court    reporters    and     videographers.   Court   reporters,    including

                          stenographers and video technicians appearing at depositions, hearings,

                          or trial (who shall agree to be bound by the terms of the Stipulated

                          Protective Order);

                  (f)     Witnesses    and     deponents.    Witnesses/deponents       who    testify   at



                                                   12
Case 1:21-cv-20061-KMM Document 22 Entered on FLSD Docket 03/08/2021 Page 4 of 15




                           depositions, hearings, or trials, who have agreed to be bound by the

                           terms of the Stipulated Protective Order as set forth in Paragraph 6; and

                   (g)     Other persons. Without the necessity of a Court order, any other person

                           whom the parties jointly agree may have access to the Materials.

           5.      Review of Materials designated as “CONFIDENTIAL: SUBJECT TO

   PROTECTIVE ORDER” by any person or entity identified in Paragraph 3 shall not waive the

   confidentiality of that information and shall not waive any objection to production of that

   information.

           6.      The disclosure by counsel or co-counsel for a party to this action of The

   Materials to outside experts or other consultants or copy services retained by the disclosing

   counsel shall not constitute a violation of, or a waiver of the protections afforded by this

   Stipulated Protective Order so long as the person to whom disclosure is made has executed a

   Declaration in the form attached hereto as Exhibit A. A copy of each executed Declaration in

   the form attached hereto as Exhibit A shall be maintained by counsel for Plaintiff, Medtronic, or

   BD, respectively. Paralegals and clerical staff employed by the disclosing counsel’s office shall

   not be required to execute a Declaration.

           7.      In the event The Materials themselves, or the contents of The Materials

   designated “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER” are to be identified,

   discussed, or disclosed during a deposition taken in this action of any person or entity other than

   those persons or entities described in Paragraphs 3 and 5 above, the deponent shall be required

   to acknowledge on the record, before any identification, discussion or disclosure of The Materials

   occurs that he or she has been advised of and has agreed to be bound by the terms of this Stipulated

   Protective Order.

           8.      After   the   taking   of   depositions   wherein    The    Materials   designated

                                                   12
Case 1:21-cv-20061-KMM Document 22 Entered on FLSD Docket 03/08/2021 Page 5 of 15




   “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER” or the contents thereof are

   identified, discussed, or disclosed, any resulting deposition transcript shall be deemed subject to

   the terms of this Stipulated Protective Order. No later than thirty (30) days after the date of the

   deposition, Counsel for any given party may challenge the “CONFIDENTIAL: SUBJECT TO

   PROTECTIVE ORDER” designation of the transcript by notifying the designating party in

   writing of the challenge, which notice must provide a list of the testimony that party contends

   should not be deemed “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER” (by page

   and line number) and the reason for the challenge.

          9.      Any documents (including briefs), tangible things or information designated as

   “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER” that are submitted to the Court in

   support of or in opposition to a motion or introduced at a hearing or during trial may retain their

   protected confidential status only by order of the Court in accordance with Southern District of

   Florida Local Rule 5.4.

          10.     In the event that counsel for a party wishes to identify, discuss, or disclose The

   Materials or the contents of The Materials designated “CONFIDENTIAL: SUBJECT TO

   PROTECTIVE ORDER” during the course of a pre-trial proceeding, he or she shall, prior to

   each identification, discussion, or disclosure make reference to the confidential nature thereof to

   the Court and to counsel for the party which produced The Materials; counsel for the producing

   party may at that time, or after such identification, discussion, or disclosure, request that The

   Materials or the contents of The Materials designated “CONFIDENTIAL: SUBJECT TO

   PROTECTIVE ORDER” be filed under seal with this Court in accordance with Southern

   District of Florida Local Rule 5.4 and be subject to the terms of this Stipulated Protective Order.

          11.     In the event The Materials designated as “CONFIDENTIAL: SUBJECT TO




                                                  12
Case 1:21-cv-20061-KMM Document 22 Entered on FLSD Docket 03/08/2021 Page 6 of 15




   PROTECTIVE ORDER” or transcripts or other things wherein The Materials or the contents of

   The Materials designated “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER” are

   identified, discussed, or disclosed, are filed or are otherwise deposited with the Clerk of this

   Court, the filing and/or depositing party agrees to move the Court for an order sealing The

   Materials designated as “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER” or other

   things wherein The Materials or the contents of The Materials designated “CONFIDENTIAL:

   SUBJECT TO PROTECTIVE ORDER” are identified, discussed, or disclosed, in accordance

   with Southern District of Florida Local Rule 5.4, at the time of filing and/or deposit.

          12.     In the event the Court denies a motion to seal The Materials designated as

   “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER” or transcripts or other things

   wherein The Materials or the contents of The Materials designated “CONFIDENTIAL:

   SUBJECT TO PROTECTIVE ORDER” are identified, discussed, or disclosed, a producing

   party may nonetheless choose to file The Materials publicly. But in the event the Court denies a

   motion to seal any of The Materials designated “CONFIDENTIAL: SUBJECT TO

   PROTECTIVE ORDER” or transcripts or other things wherein The Materials or the contents of

   The Materials designated “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER” are

   identified, discussed, or disclosed, a receiving party must meet-and-confer with the producing

   party prior to filing The Materials publicly, and the parties must use their best efforts to limit

   disclosure of The Materials to that which is necessary to support the receiving party’s claims

   and/or defenses.

          13.     Counsel for a party shall not, in the presence of the jury, comment on the reasons

   or motivation for designating The Materials as “CONFIDENTIAL: SUBJECT TO

   PROTECTIVE ORDER” without first having obtained permission of the Court to do so.



                                                   12
Case 1:21-cv-20061-KMM Document 22 Entered on FLSD Docket 03/08/2021 Page 7 of 15




          14.     This Stipulated Protective Order shall be binding throughout and after final

   adjudication of this action, including but not limited to, final adjudication of any appeals and

   petitions for extraordinary writs.

          15.     Within sixty (60) days after dismissal or entry of final judgment not subject to

   further appeal, all Materials designated “CONFIDENTIAL: SUBJECT TO PROTECTIVE

   ORDER” (including copies and reproductions) must be either destroyed or returned to the

   producing party. Any attorney of record in this action who provides access to Materials

   designated “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER” is responsible for the

   retrieval from any such expert, consultant, witness, or other person of all Materials designated

   as “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER,” and the work product prepared

   by any such expert, consultant, witness, or other person derived from The Materials designated

   as “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER” shall be destroyed and/or

   returned to that attorney of record. Each party agrees to provide the other parties with a

   Declaration in the form attached hereto as Exhibit B within this time period. Failure to provide

   the Declaration shall be deemed as a violation of the Court’s order.

          16.     The inadvertent, unintentional, or in camera disclosure of Materials designated

   “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER” shall not be deemed a waiver, in

   whole or in part, of any party’s claim of confidentiality. Within fifteen (15) days of discovering

   such inadvertent or unintentional disclosure, any party to this Stipulated Protective Order may

   advise the other parties that such Materials are to be designated as “CONFIDENTIAL:

   SUBJECT TO PROTECTIVE ORDER” under the terms of this Stipulated Protective Order.

          17.     If any party who has received Materials designated “CONFIDENTIAL:

   SUBJECT TO PROTECTIVE ORDER” is asked to produce such information, by subpoena or



                                                  12
Case 1:21-cv-20061-KMM Document 22 Entered on FLSD Docket 03/08/2021 Page 8 of 15




   otherwise, for purposes of use in a separate legal action, the party receiving such a request shall

   promptly inform the producing party that such request has been received and shall object to

   such request on the basis of this Stipulated Protective Order.

   B.     PRIVILEGED MATERIALS

          18.     This provision is being entered into to govern the inadvertent or unintentional

   disclosure of privileged or protected documents or materials (hereinafter the “Privileged

   Materials”).

          19.     The inadvertent or unintentional production or disclosure of any Privileged

   Materials protected by the attorney-client privilege, the attorney work-product doctrine, a joint

   defense privilege or any other applicable privilege, immunity or protective doctrine (collectively

   a “Privilege”) shall not constitute, or be considered as a factor suggesting, a waiver or

   impairment of any claims of such Privilege. Further, failure to assert a claim of privilege and/or

   work product in this litigation as to documents or communications shall not constitute, or be

   considered a factor suggesting, a waiver or impairment of any claims of such privilege. In the

   event of inadvertent production or disclosure, the producing party may provide written notice

   that Privileged Materials have been inadvertently produced or disclosed. Within seven (7) days

   of receipt of such notice, or upon the recipient becoming aware that he or she has received

   Privileged Materials that were inadvertently produced, any person that has received such

   Privileged Materials shall return to the producing party all such Privileged Materials in his/her

   possession, together with and any copies made of them and any notes made from them, and

   shall make reasonable efforts to reclaim and return all such Privileged Materials. Any party

   may, within five (5) days after notification of inadvertent disclosure under this paragraph, object

   to the claim of inadvertence by notifying the designating or producing party in writing of that




                                                  12
Case 1:21-cv-20061-KMM Document 22 Entered on FLSD Docket 03/08/2021 Page 9 of 15




    objection and specifying the designated or produced material to which the objection is made.

    The parties shall confer within fifteen (15) days of service of any written objection. If the

    objection is not resolved, the designating party shall, within fifteen (15) days of the conference,

    file and serve a motion to resolve the dispute. If a motion is filed, information subject to dispute

    shall be treated consistently with the designating or producing party’s most recent designation

    until otherwise stipulated or ordered by the Court.

           20.      Any party receiving materials that, on their face, appear to be covered by a

   Privilege, shall provide prompt notice of the disclosure to the producing party to afford the

   producing party the opportunity to designate the materials as inadvertently produced Privileged

   Materials subject to the claw-back provision in Paragraph 18.

           21.      This Stipulated Protective Order shall be interpreted to provide the maximum

   protection allowed by Federal Rule of Evidence 502. In the event of any subsequent conflict

   of law, the law that is most protective of privilege and work product shall apply.

           22.      Nothing herein shall prevent any party from seeking further or greater protection

   from the Court with respect to the treatment of Privileged Materials in connection with this

   action, and nothing herein shall be construed to affect the evidentiary admissibility of any

   documents, testimony, information or other materials.

           23.      Nothing in this Stipulated Protective Order shall be construed to preclude the

   producing party from seeking additional protection for The Materials or the contents of The

   Materials designated as “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER.”

           24.      Notwithstanding the date upon which the Court entered this Stipulated Protective

   Order, this Stipulated Protective Order shall become effective and binding upon each of the

   parties to this action, and each of their undersigned counsel, on the date each party and each

   counsel execute same.


                                                       12
Case 1:21-cv-20061-KMM Document 22 Entered on FLSD Docket 03/08/2021 Page 10 of 15




          25.      Nothing in this Stipulated Protective Order shall be construed to prevent this

   Court from disclosing any facts relied upon by it in making or rendering any finding, ruling,

   order, judgment or decree of whatever description.

          26.      Any non-party producing discovery material or giving deposition testimony in

   this action may avail herself, himself, or itself of the confidential treatment provided for in this

   Stipulated Protected Order for her, his, or its discovery material or testimony by following the

   procedures provided herein.

          27.      This Stipulated Order is subject to the Court’s further orders.

          28.      Failure to comply with this Stipulated Protective Order shall be a basis for

   monetary sanctions or other appropriate relief.

          29.      This Stipulated Protective Order may be executed in one or more counterparts in

   which case all executed counterparts and each of them shall be deemed to be one and the same

   instrument. A complete set of original executed counterparts shall be filed with this Court.

          30.      Each of the parties to this action and each of their undersigned counsel

   acknowledge that they have executed this Stipulated Protective Order voluntarily and that the

   terms and provisions of this Stipulated Protective Order have been read and understood by them.

    We hereby move and stipulate:

    February 18, 2021                                     Respectfully submitted,

    /s/ Karen B. Parker                                   /s/ William P. Geraghty
        Karen B. Parker (Fla. Bar No. 054482)                 William P. Geraghty (Fla. Bar No. 89508)
        Email: kparker@kbparkerlaw.com                        Email: wgeraghty@shb.com
        KAREN B. PARKER, P.A.                                 Michael G. Polatsek (Fla. Bar No. 111703)
        One Datran Center, Suite 514                          Email: mpolatsek@shb.com
        9100 South Dadeland Boulevard                         SHOOK, HARDY & BACON, LLP
        Miami, FL 33156                                       Citigroup Center
        Telephone: (305) 400-9149                             201 South Biscayne Boulevard, Suite 3200
                                                              Miami, FL 33131
                                                              Telephone: (305) 358-5171


                                                     12
Case 1:21-cv-20061-KMM Document 22 Entered on FLSD Docket 03/08/2021 Page 11 of 15




     Ralph G. Patino (Fla. Bar No. 768881)             Stephanie Laws (MN Bar No. 0396174)
     Alison E. Patino (Fla. Bar No. 1000389)           (pro hac vice)
     Email: service@patinolaw.com                      Email: stephanie.laws@maslon.com
     PATINO & ASSOCIATES, P.A.                         MASLON LLP
     113 Almeria Avenue                                3300 Wells Fargo Center
     Coral Gables, FL 33134                            90 South Seventh Street
     Telephone: (305) 443-6163                         Minneapolis, MN 55402-4140
                                                       Telephone: (612) 672-8200
      Attorneys for Plaintiff
                                                       Attorneys for Defendants Medtronic
                                                       MiniMed, Inc., MiniMed Distribution
                                                       Corp., and Medtronic USA, Inc.



      /s/ Sabrina R. Gallo
      Sabrina R. Gallo (Fla. Bar No. 419273)
      Email: gallos@gtlaw.com
      Kaley R. Jaslow (Fla. Bar No. 1018086)
      Email: jaslowk@gtlaw.com
      GREENBERG TRAURIG, LLP
      333 SE 2nd Avenue, Suite 4400
      Miami, FL 33131
      Telephone: (305) 579-0500

      Attorneys for Defendant Becton,
      Dickinson and Company



         DONE AND ORDERED in open court in Miami, Florida this 8th day of March, 2021.




                                               _______________________________________
                                               LAUREN LOUIS
                                               UNITED STATES MAGISTRATE JUDGE




                                                12
Case 1:21-cv-20061-KMM Document 22 Entered on FLSD Docket 03/08/2021 Page 12 of 15




                                            EXHIBIT A

                        DECLARATION OF _


             I,                                , declare as follows:

             1.      My name is                         . I am over the age of 18 years and am

    a resident of    County,                            . I make this Declaration based upon

    my personal knowledge, and I am competent to testify to the matters stated herein.

             2.      I am aware that a Stipulated Protective Order has been entered in Abel

    Diaz, as the Personal Representative of the Estate of Guillermo Diaz Urquiza,

    Deceased, v. Medtronic MiniMed, Inc., et al., Case No. 1:21-cv-20061-KMM (S.D.

    Fla.).

             3.      A copy of that Stipulated Protective Order has been shown to me, and

    I have read and understand its contents.

             4.      By signing this Declaration, I promise that I will use the materials and

    contents of the materials designated “CONFIDENTIAL: SUBJECT TO PROTECTIVE

    ORDER” pursuant to the above-described Stipulated Protective Order for the purpose of

    assisting counsel for a party to the above-described civil action in the adjudication of

    that action and for no other purpose.

             5.     By signing this Declaration, I also promise that I will not communicate,

    disclose, discuss, identify, or otherwise use materials or the contents of materials

    designated “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER” pursuant to the

    above-described Stipulated Protective Order with, to, or for any person or entity other

    than the Court, a party to the above-described civil action, counsel for a party to the


                                                   14
Case 1:21-cv-20061-KMM Document 22 Entered on FLSD Docket 03/08/2021 Page 13 of 15




    above- described civil action, including other counsel, paralegals, and clerical staff

    employed in his or her office, persons permitted by the above-described Stipulated

    Protective                                        Order                                   t

   attend depositions taken in the above-described civil action, and persons or entities

   assisting such counsel who have executed a declaration in the same form as this

   Declaration.

            6.      By signing this Declaration, I also promise that I will not copy,

    transcribe, or otherwise reproduce, or cause to be copied, transcribed, or otherwise

    reproduced, by any means whatsoever, any materials or the contents of any materials

    designated “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER” pursuant to the

    above- described Stipulated Protective Order except to the extent to which I am directed

    to do so by counsel for a party to the above-described civil action, in which case all such

    copies, transcriptions, or reproductions shall be made solely for my own use in

    connection with my work in the above matter. I further promise at the conclusion of this

    case to deliver upon request all materials (originals and copies) designated

    “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER” to the counsel who originally

    directed that said materials be provided to me.

            7.      I understand that, by signing this agreement, I am agreeing to subject

    myself to the jurisdiction of this Court.

            8.      I understand that any use or distribution of the materials or contents of

    the materials designated “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER”

    pursuant to the above-described Stipulated Protective Order in any manner contrary to

    the provisions of the Stipulated Protective Order will subject me, among other things, to




                                                      14
Case 1:21-cv-20061-KMM Document 22 Entered on FLSD Docket 03/08/2021 Page 14 of 15




    the summary sanctions of this Court for contempt.

           I declare under penalty of perjury that the foregoing is true and correct.

    Executed on:
                                                         Signature of Declarant




                                                   15
Case 1:21-cv-20061-KMM Document 22 Entered on FLSD Docket 03/08/2021 Page 15 of 15




                                          EXHIBIT B

                       DECLARATION OF _

           I,                                 , declare as follows:

           1.       My name is                          . I am over the age of 18 years and am

    a resident of   County,                             . I make this Declaration based upon

    my personal knowledge, and I am competent to testify to the matters stated herein.

           2.       I have requested and received from                                  all of the

    materials, transcripts, and other things designated as “CONFIDENTIAL: SUBJECT TO

    PROTECTIVE ORDER” as described in the Stipulated Protective Order which was

    entered by the Court in Abel Diaz, as the Personal Representative of the Estate of

    Guillermo Diaz Urquiza, Deceased, v. Medtronic MiniMed, Inc., et al., Case No. 1:21-

    cv- 20061-KMM (S.D. Fla.).

           3.       With the exception of court filings, I have either destroyed or have

    attached hereto all of the materials, transcripts, and other things designated as

    “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER”, including those materials

    which were returned to me by in accordance with the preceding paragraph, described in

    the Stipulated Protective Order which was entered by the Court in Abel Diaz, as the

    Personal Representative of the Estate of Guillermo Diaz Urquiza, Deceased, v.

    Medtronic MiniMed, Inc., et al., Case No. 1:21-cv-20061-KMM (S.D. Fla.).


           I declare under penalty of perjury that the foregoing is true and correct.



    Executed on:

                                                          Signature of Declarant



                                                   16
